Citation Nr: 1037148	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active military service from May 1968 
to December 1969, including seven months in Vietnam; he was 
awarded the Combat Infantryman Badge (CIB).  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii 
that, in part, denied the Veteran's claims of entitlement to 
service connection for posttraumatic stress disorder (PTSD) and 
bilateral hearing loss.

In August 2010, a videoconference hearing was held between Hilo, 
Hawaii and the Board in Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the claims 
file.

The issue of entitlement to bilateral hearing loss is addressed 
in the REMAND portion of the decision below and that issue is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Service connection for PTSD was granted by the RO in a November 
2009 rating decision, and there is no longer a case or 
controversy as to the issue pertaining to PTSD.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
service connection for PTSD because that issue has been granted 
and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal 
having been filed on an issue or issues in controversy.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing, and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105, 38 C.F.R. § 21.200.  The Veteran filed a timely 
Substantive Appeal in May 2009 with respect to his claim of 
entitlement to PTSD.  

Thereafter, in a November 2009 rating decision, the RO granted 
service connection for PTSD.  The November 2009 rating decision 
favorably resolved the issue of service connection for the 
appellant's claimed PTSD.  Thus, the issue of entitlement to 
service connection for PTSD has been rendered moot, and therefore 
that issue is no longer in appellate status.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Therefore, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to entitlement to 
service connection for PTSD, and the matter is dismissed without 
prejudice.


ORDER

The appeal as to the issue of entitlement to service connection 
for PTSD is moot and that issue is dismissed for lack of 
jurisdiction.
REMAND

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred and 
this case is REMANDED for action as described below.

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss (SNHL)) may 
be presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran testified at the August 2010 videoconference hearing 
that he experienced hearing loss during and since service.  He 
also stated that he was exposed to acoustic trauma due to his 
combat service and described experiencing artillery fire, mortar 
fire and the explosions of satchel charges in Vietnam.  The Board 
notes that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

In the case of a Veteran who engaged in combat with the enemy in 
active service during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The appellant is a combat veteran as 
evidenced by the award of the CIB reflected in his DD Form 214.

38 U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability; the 
appellant is still required to meet the evidentiary burden as to 
service connection, such as whether there is a current disability 
or whether there is a nexus to service, both of which require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).

The determination of whether a veteran has a ratable hearing loss 
is governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

Further, the United States Court of Appeals for Veterans Claims 
(Court) opined that 38 C.F.R. § 3.385 operates only to establish 
when a hearing loss can be service connected.  Hensley at 159.  
It was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

In November 2007, the Veteran underwent VA audiological testing 
showing he had bilateral hearing loss that did not meet the 
criteria listed in 38 C.F.R. § 3.385.  The Veteran has since 
reported experiencing increased difficulty with his hearing 
deficit.  Because there may have been a significant change in the 
appellant's hearing loss during the past three years, a new 
examination is in order.

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claims on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and implementing regulations found at 
38 C.F.R. § 3.159 (2009) is completed.  

2.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers (including any 
employee health facilities) that tested his 
hearing or treated him for any hearing-
related disorder since service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.

3.  The AMC/RO should schedule the Veteran 
for an appropriate audiological examination 
to determine the nature and etiology of his 
bilateral hearing loss.  If the Veteran is 
diagnosed with right and/or left ear 
hearing loss that meets the requirements of 
38 C.F.R. § 3.385, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that said right 
and/or left hearing loss is related to 
service.

Specifically, the examiner is requested to 
state whether the Veteran's defective 
hearing is related to any incident of 
military service, and to state the reasons 
for such an opinion.  The examiner is 
directed to accept the Veteran's statements 
as to any in-service noise exposure as a 
result of his duties in combat in Vietnam 
for seven months.  The opinion should 
include a discussion of the effect and 
significance, if any, of post-service noise 
exposure, as well as the clinical 
significance of all audiometric testing of 
record (private and VA).  

In assessing the relative likelihood as to 
origin and etiology of the bilateral 
hearing loss specified above, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with 
the rationale for any such conclusion set 
out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.

4.  Upon receipt of the VA examiner's 
report, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  After all appropriate development has 
been accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of service connection for bilateral 
hearing loss.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statues and regulations, 
including 38 U.S.C.A. § 1154(b).

6.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Appropriate 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


